DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17038882 on September 30, 2020. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,831,032. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant application
U.S. Patent No. 10,831,032

	1. An illumination system that enables a reflective photodiode, which provides feedback control for an illuminating laser, to be placed within the illumination system at a location proximate to the illuminating laser to thereby facilitate improved feedback control for the illuminating laser, the illumination system comprising: 

	a laser assembly that generates laser light; 
	





	a beam combiner that combines the laser light generated by the laser assembly; and 
	the photodiode, which determines a power output of the laser assembly by receiving and measuring a first portion of the laser light generated by the laser assembly and which reflects a second portion of the laser light towards the beam combiner, 
	wherein the photodiode is positioned upstream of the beam combiner such that the photodiode is positioned between the laser assembly and the beam combiner relative to a path traveled by the laser light from the laser assembly to the beam combiner, which positioning causes the laser light to pass 

	1. An illumination system that renders images in a mixed-reality system and that enables a reflective photodiode, which provides feedback control for an illuminating laser, to be placed within the illumination system at a location proximate to the illuminating laser to thereby facilitate improved 
	a laser assembly that includes red, green, blue (RGB) lasers; 
	a microelectromechanical scanning (MEMS) mirror system that redirects laser light generated by the laser assembly to illuminate pixels in an image frame for the mixed-reality system; 
	a beam combiner that combines the laser light generated by the laser assembly; and 
	the photodiode that determines a power output of the laser assembly by receiving and measuring a first portion of the laser light generated by the laser assembly and reflects laser light towards the beam combiner, 
	wherein the photodiode is positioned upstream of the beam combiner such that the photodiode is positioned between the laser assembly and the beam combiner relative to a path traveled by the laser light from the laser assembly to the beam combiner, which positioning causes the laser light to pass 

	11. An illumination system that enables a multi-section reflective photodiode, which provides feedback control for at least one illuminating laser, to be placed within the illumination system at a location proximate to the at least one illuminating laser to thereby facilitate improved feedback control for the at least one illuminating laser, the illumination system comprising: 
	a laser assembly that generates laser light; 
	





	the multi-section photodiode, which absorbs and measures a first portion of the laser light to determine a power output of the 
	





	a beam combiner that combines the second portion of the laser light, 
	







	wherein the multi-section photodiode is positioned upstream of the beam combiner such that the multi-section photodiode is positioned between the laser assembly and the beam combiner relative to a path traveled by the laser light from the laser assembly to the beam combiner, which positioning causes 

12. An illumination system that renders images in a mixed-reality system and that enables a multi-section reflective photodiode, which provides feedback control for illuminating lasers, to be placed within the illumination system at a location proximate to the illuminating lasers to thereby facilitate improved feedback control for the illuminating lasers, the illumination system comprising: 
	a laser assembly that includes a red laser, a green laser, and a blue laser, wherein the red laser, the green laser, and the blue laser are associated with at least one collimating optic, and wherein the red laser emits red laser light, the green laser emits green laser light, and the blue laser emits blue laser light; 
	the multi-section photodiode that includes a red section photodiode for absorbing and measuring a first portion of the red laser light, a green section photodiode for 
	a beam combiner that combines a second portion of the red laser light, a second portion of the green laser light, and a second portion of the blue laser light generated by the laser assembly to form combined laser light; and 
	a microelectromechanical scanning (MEMS) mirror system that redirects the combined laser light to illuminate pixels in an image frame for the mixed-reality system, 
	wherein the multi-section photodiode is positioned upstream of the beam combiner and reflects laser light towards the beam combiner such that the multi-section photodiode is positioned between the laser assembly and the beam combiner relative to a path traveled by the red laser light, the green 

	17. An illumination system that enables a reflective photodiode, which provides feedback control for an illuminating laser, to be placed within the illumination system at a location proximate to the illuminating laser to thereby facilitate improved feedback control for the illuminating laser, the illumination system comprising: 

	a laser assembly that generates laser light; 



	a collimating optic that collimates the laser light; 



	the reflective photodiode, which absorbs and measures a first portion of the collimated laser light, wherein the first portion of the collimated laser light is used to determine a power output of the laser assembly; and 




	a beam combiner that combines a second portion of the collimated laser light, 
	






	wherein the photodiode is positioned downstream relative to the collimating optic and is positioned upstream relative to the beam combiner and reflects the second 

	18. An illumination system that renders images in a mixed-reality system and that enables a reflective photodiode, which provides feedback control for an illuminating laser, to be placed within the illumination system at a location proximate to the illuminating laser to thereby facilitate improved feedback control for the illuminating laser, the illumination system comprising: 
	a laser assembly that includes a red laser, a green laser, and a blue laser, wherein the red laser emits red laser light, the green laser emits green laser light, and the blue laser emits blue laser light; 
	a first collimating optic that collimates the red laser light, a second collimating optic that collimates the green laser light, and a third 
	the photodiode that absorbs and measures a first portion of the collimated red laser light, a first portion of the collimated green laser light, and a first portion of the collimated blue laser light, wherein the first portions of the collimated red laser light, the collimated green laser light, and the collimated blue laser light are used to determine a power output of the laser assembly; 
	a beam combiner that combines a second portion of the collimated red laser light, a second portion of the collimated green laser light, and a second portion of the collimated blue laser light to form combined laser light; and 
	a microelectromechanical scanning (MEMS) mirror system that redirects the combined laser light to illuminate pixels in an image frame for the mixed-reality system, 
	wherein the photodiode is positioned downstream relative to the first, second, and third collimating optics and is positioned upstream relative to the beam combiner and 


As illustrated above, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variation thereof. The dependent claims of the instant application recites the similar limitations with dependent claims of patented claims. The difference between the instant application and the patent lies in the fact that the patent claims include many more elements and thus more specific. Thus the invention of the parent is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. In re Goodman - 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Since the instant application is anticipated by the patent, it is not patentably distinct from the patent.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/289,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claims 1-20, of the present application is a broader version of the claimed invention, claims 1-20, of the above identified copending application with similar intended scope. Hence, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify claims 1-20 of the present application to be broader than the claims 1-20 of US Application 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 5-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20070152129 A1).

Regarding claim 1, Li discloses: An illumination system that enables a reflective photodiode, which provides feedback control for an illuminating laser, to be placed within the illumination system at a location proximate to the illuminating laser to thereby facilitate improved feedback control for the illuminating laser (Fig. 2, Fig. 6, Fig. 7, [0017], discloses the illumination system comprising the photodiodes located proximity to the laser source to provide feedback to control the intensities of laser light sources. Examiner reads each combined structure of dichroic mirror in combination with prism structure and photo-sensor read as reflective photodiode. See annotated figure 7 below), the illumination system comprising: 
a laser assembly that generates laser light (Fig. 7, [0016], discloses laser sources 202, 204 and 206 for providing primary colors); 
(Fig. 7, [0032], discloses the dichroic mirrors 702 and 704 combines the green, blue and red light emitted from the laser sources 202, 204 and 206 and output the collimated beam 214); and 
the photodiode (see annotated Fig. 7 below), which determines a power output of the laser assembly by receiving and measuring a first portion of the laser light generated by the laser assembly and which reflects a second portion of the laser light towards the beam combiner (Fig. 2, Fig. 7, [0017], discloses a dichroic mirror generally has a reflectivity of 95% or more at the targeted wavelength, but some light is transmitted. Examiner reads the transmitted light from the dichroic mirror and incident to the photo-sensors as a first portion of the laser light and reflected light from the reflective photodiode assembly and incident to the combiner 702/704 as a second portion of the laser light. Photo-sensors 222, 224 and 226 (such as photodiodes) are positioned behind dichroic mirrors 216, 218 and 220, respectively and are oriented to detect the transmitted light. The intensity of the transmitted light is in direct proportion to the intensity of the primary light, and so the output from the photo-sensor provides an accurate signal for use in feedback control loop to control the laser intensity. [0026] discloses the feedback electronics (not shown in FIG. 2) may be used adjust the light source intensity dependent upon the signal from the corresponding photo-sensor), 
wherein the photodiode is positioned upstream of the beam combiner such that the photodiode is positioned between the laser assembly and the beam combiner relative to a path traveled by the laser light from the laser assembly to the beam combiner (see annotated Fig. 7 below. Photodiodes are placed between the dichroic mirrors 702/704 (i. e. beam combiner) and the laser sources 202, 204 and 204 as such photodiodes are positioned upstream of the beam combiner), which positioning causes the laser light to pass through fewer optics as compared to positioning the photodiode downstream of the beam combiner (see Fig. 7, such arrangement of the positioning the photodiodes between the laser sources and beam combiner causes the laser light emitted from the laser sources passes through fewer optics as compared to positioning the photodiode downstream of the beam combiner as illustrated in figure).  


    PNG
    media_image1.png
    751
    670
    media_image1.png
    Greyscale

Regarding claim 5, Li teaches the limitations of parent claim 1. Li further teaches wherein the photodiode comprises: - Page 44 -Docket No. 13768.3688.1a light receiving surface configured to absorb the first portion of the laser light directed at the photodiode by the laser assembly and to convert the first portion of the (Fig. 2, Fig. 7, [0017], discloses a dichroic mirror generally has a reflectivity of 95% or more at the targeted wavelength, but some light is transmitted. Photo-sensors 222, 224 and 226 (such as photodiodes) are positioned behind dichroic mirrors 216, 218 and 220, respectively and are oriented to detect the transmitted light. The intensity of the transmitted light is in direct proportion to the intensity of the primary light, and so the output from the photo-sensor provides an accurate signal for use in feedback control loop to control the laser intensity. [0026] discloses the feedback electronics (not shown in FIG. 2) may be used adjust the light source intensity dependent upon the signal from the corresponding photo-sensor); and 
a reflective coating disposed on the light receiving surface (Fig. 2, [0036] discloses dichroic mirror is formed as a mirror coating on a surface of the prism structure), wherein the reflective coating is configured to reflect the second portion of the laser light away from the light receiving surface while permitting the first portion of the laser light to pass through the reflective coating and to be absorbed by the light receiving surface (Fig. 2, Fig. 7, [0017], [0036] discloses the dichroic mirror formed as a mirror coating on a surface of the prism structure reflects 95% or more of the incident light from the laser light source and some light is transmitted. The transmitted light through the dichroic mirror is detected/absorbed by photo-sensors and adjust the light source intensity. Examiner reads the laser light transmitted through the dichroic mirror to photo-diodes as first portion of the laser light and reflected laser light from the dichroic mirror as a second portion of the laser light).  

Regarding claim 6, Li teaches the limitations of parent claim 5. Li further teaches wherein the reflective coating is configured to reflect at least 80% of the laser light (Fig. 2, [0017], [0036] discloses the dichroic mirror is formed as a mirror coating on a surface of the prism structure, and reflectivity of the dichroic mirror generally has a reflectivity of 95% or more such that laser light incident on the dichroic mirror reflects 95% or more of the incident laser light which is within the claimed range).  

Regarding claim 7, Li teaches the limitations of the parent claim 6. Li further teaches wherein the reflective coating is configured to reflect at least 90% of the laser light (Fig. 2, [0017], [0036] discloses the dichroic mirror is formed as a mirror coating on a surface of the prism structure, and reflectivity of the dichroic mirror generally has a reflectivity of 95% or more such that laser light incident on the dichroic mirror reflects 95% or more of the incident laser light which is within the claimed range).
  
Regarding claim 8, Li teaches the limitations of parent claim 7. Li further teaches wherein the reflective coating is configured to reflect at least 95% of the laser light (Fig. 2, [0017], [0036] discloses the dichroic mirror is formed as a mirror coating on a surface of the prism structure, and reflectivity of the dichroic mirror generally has a reflectivity of 95% or more such that laser light incident on the dichroic mirror reflects 95% or more of the incident laser light which is within the claimed range).
  
Regarding claim 9, Li teaches the limitations of parent claim 1. Li further teaches wherein the photodiode measures the power output of the laser assembly and provides the measured power output as feedback to control the laser assembly (Fig. 6, Fig. 7, [0017], [0030], discloses the intensity of the transmitted light is in direct proportion to the intensity of the primary light, and so the output from the photo-sensor provides an accurate signal for use in feedback control loop to control the laser intensity).

Regarding claim 10, Li teaches the limitations of parent claim 1. Li further teaches wherein the photodiode reflects a majority of the laser light generated by the laser assembly while Fig. 2, Fig. 7, [0017], discloses a dichroic mirror generally has a reflectivity of 95% or more at the targeted wavelength, but some light is transmitted, which implies that majority of laser light incident on the dichroic mirror are reflected and minority portion of incident laser light are transmitted to reach the photo-sensors).  

Regarding claim 11, Li discloses: An illumination system that enables a multi-section reflective photodiode, which provides feedback control for at least one illuminating laser, to be placed within the illumination system at a location proximate to the at least one illuminating laser to thereby facilitate improved feedback control for the at least one illuminating laser (Fig. 2, Fig. 6, Fig. 7, [0017], discloses the illumination system comprising the photodiodes located proximity to the laser source to provide feedback to control the intensities of laser light sources. Examiner reads each combined structure of dichroic mirror in combination with prism structure and photo-sensor read as section of multi-section reflective photodiode. See annotated Fig. 7 above), the illumination system comprising: 
a laser assembly that generates laser light (Fig. 7, [0016], discloses laser sources 202, 204 and 206 for providing primary colors); 
the multi-section photodiode (see annotated Fig. 7 above discloses the three section of photodiode structures for three laser light sources), which absorbs and measures a first portion of the laser light to determine a power output of the laser assembly and which reflects a second portion of the laser light (Fig. 2, Fig. 7, [0017], discloses a dichroic mirror generally has a reflectivity of 95% or more at the targeted wavelength, but some light is transmitted. Examiner reads the transmitted light from the dichroic mirror and incident to the photo-sensors as a first portion of the laser light and reflected light from the reflective photodiode assembly and incident to the combiner 702/704 as a second portion of the laser light. Photo-sensors 222, 224 and 226 (such as photodiodes) are positioned behind dichroic mirrors 216, 218 and 220, respectively and are oriented to detect the transmitted light. The intensity of the transmitted light is in direct proportion to the intensity of the primary light, and so the output from the photo-sensor provides an accurate signal for use in feedback control loop to control the laser intensity. [0026] discloses the feedback electronics (not shown in FIG. 2) may be used adjust the light source intensity dependent upon the signal from the corresponding photo-sensor); and 
a beam combiner that combines the second portion of the laser light (Fig. 7, [0032], discloses the dichroic mirrors 702 and 704 combines the green, blue and red light emitted from the laser sources 202, 204 and 206 and output the collimated beam 214), 
wherein the multi-section photodiode is positioned upstream of the beam combiner such that the multi-section photodiode is positioned between the laser assembly and the beam combiner relative to a path traveled by the laser light from the laser assembly to the beam combiner (see annotated Fig. 7 above. Multi-section photodiode is placed between the dichroic mirrors 702/704 (i. e. beam combiner) and the laser sources 202, 204 and 204 as such multi-section photodiode is positioned upstream of the beam combiner), which positioning causes the laser light to pass through fewer optics as compared to positioning the multi-section photodiode downstream of the beam combiner (see annotated Fig. 7 above, such an arrangement of the positioning the multi-section photodiode between the laser sources and beam combiner causes the laser light emitted from the laser sources passes through fewer optics as compared to positioning the multi-section photodiode downstream of the beam combiner as illustrated in figure).  

Regarding claim 12, Li teaches the limitations of parent claim 11. Li further teaches wherein the first portion of the laser light is less than 20% of the laser light (Fig. 2, [0017], [0036] discloses the dichroic mirror is formed as a mirror coating on a surface of the prism structure, and reflectivity of the dichroic mirror generally has a reflectivity of 95% or more such that laser light incident on the dichroic mirror reflects 95% or more of the incident laser light which means transmissivity through the dichroic mirror is 5% or more which is within the claimed range. Examiner reads the laser light transmitted through the dichroic mirror to photo-diodes as first portion of the laser light and reflected laser light from the dichroic mirror as a second portion of the laser light).  

Regarding claim 13, Li teaches the limitations of parent claim 11. Li further teaches wherein the first portion of the laser light is less than 10% of the laser light (Fig. 2, [0017], [0036] discloses the dichroic mirror is formed as a mirror coating on a surface of the prism structure, and reflectivity of the dichroic mirror generally has a reflectivity of 95% or more such that laser light incident on the dichroic mirror reflects 95% or more of the incident laser light which means transmissivity through the dichroic mirror is 5% or more which is within the claimed range. Examiner reads the laser light transmitted through the dichroic mirror to photo-diodes as first portion of the laser light and reflected laser light from the dichroic mirror as a second portion of the laser light).  
 
Regarding claim 14, Li teaches the limitations of parent claim 11. Li further teaches wherein the first portion of the laser light is less than 5% of the laser light (Fig. 2, [0017], [0036] discloses the dichroic mirror is formed as a mirror coating on a surface of the prism structure, and reflectivity of the dichroic mirror generally has a reflectivity of 95% or more such that laser light incident on the dichroic mirror reflects 95% or more of the incident laser light which means transmissivity through the dichroic mirror is 5% or more which is within the claimed range. Examiner reads the laser light transmitted through the dichroic mirror to photo-diodes as first portion of the laser light and reflected laser light from the dichroic mirror as a second portion of the laser light).  

claim 17,  An illumination system that enables a reflective photodiode, which provides feedback control for an illuminating laser, to be placed within the illumination system at a location proximate to the illuminating laser to thereby facilitate improved feedback control for the illuminating laser (Fig. 2, Fig. 6, Fig. 7, [0017], discloses the illumination system comprising the photodiodes located proximity to the laser source to provide feedback to control the intensities of laser light sources. Examiner reads each combined structure of dichroic mirror in combination with prism structures and photo-sensors read as reflective photodiode. See annotated Fig. 7 above), the illumination system comprising: 
a laser assembly that generates laser light (Fig. 2, Fig. 7, [0016], discloses laser sources 202, 204 and 206 for providing primary colors); 
a collimating optic that collimates the laser light (Fig. 2, [0016], optical elements 208, 210 and 212 that collimate the laser light from three light sources 202, 204 and 206); 
the reflective photodiode (see annotated Fig. 7 above), which absorbs and measures a first portion of the collimated laser light, wherein the first portion of the collimated laser light is used to determine a power output of the laser assembly (Fig. 2, Fig. 7, [0017], discloses a dichroic mirror generally has a reflectivity of 95% or more at the targeted wavelength, but some light is transmitted. Examiner reads the transmitted light from the dichroic mirror and incident to the photo-sensors as a first portion of the laser light and reflected light from the reflective photodiode assembly and incident to the combiner 702/704 as a second portion of the laser light. Photo-sensors 222, 224 and 226 (such as photodiodes) are positioned behind dichroic mirrors 216, 218 and 220, respectively and are oriented to detect the transmitted light. The intensity of the transmitted light is in direct proportion to the intensity of the primary light, and so the output from the photo-sensor provides an accurate signal for use in feedback control loop to control the laser intensity. [0026] discloses the feedback electronics (not shown in FIG. 2) may be used adjust the light source intensity dependent upon the signal from the corresponding photo-sensor); and 
(Fig. 7, [0032], discloses the dichroic mirrors 702 and 704 combines the green, blue and red light emitted from the laser sources 202, 204 and 206 and output the collimated beam 214), 
wherein the photodiode is positioned downstream relative to the collimating optic and is positioned upstream relative to the beam combiner and reflects the second portion of the laser light towards the beam combiner (see annotated Fig. 7 above. Photodiodes are placed downstream to the optical elements 208, 210 and 212 that collimate the laser light from three light sources 202, 204 and 206 and upstream of the dichroic mirrors 702/704 (i. e. beam combiner). The transmitted light (i. e., first portion of laser light) from the dichroic mirror incident to the photo-sensors and reflected light (i. e., second portion of laser light) from the reflective photodiode assembly incident to the combiner 702/704), which positioning causes the laser light to pass through fewer optics as compared to positioning the photodiode downstream of the beam combiner (see Fig. 7, such arrangement of the positioning the photodiodes between the laser sources and beam combiner causes the laser light emitted from the laser sources passes through fewer optics as compared to positioning the photodiode downstream of the beam combiner as illustrated in figure).  

Regarding claim 18, Li teaches the limitations of parent claim 17. Li further teaches wherein the reflective photodiode reflects the second portion of the collimated laser light, the second portion being at least 80% of the collimated laser light (Fig. 2, Fig. 7, Examiner reads dichroic mirrors in combination with prism structures and photo-sensors read as reflective photodiode.[0017], discloses a dichroic mirror generally has a reflectivity of 95% or more at the targeted wavelength, but some light is transmitted. Therefore, red, green and blue light emitted from the laser light sources LS1-LS3 are collimated by optical elements 208-212 are projected to the dichroic mirrors. Examiner reads the reflected laser light from dichroic mirrors as second portion).
claim 19, Li teaches the limitations of parent claim 18. Li further teaches wherein the reflective photodiode includes a reflective coating that is configured to reflect the second portion of the collimated laser light (Fig. 2, Fig. 7, [0017], [0036] discloses the dichroic mirrors formed as a mirror coating on a surface of the prism structure reflects 95% or more of the incident red, green and blue light from the laser light sources collimated by optical elements 208-212. Examiner reads the reflected laser light from mirrors coating as second portion).

Regarding claim 20, Li teaches the limitations of parent claim 19. Li further teaches wherein the second portion of the collimated laser light constitutes at least 90% of the collimated laser light (Fig. 2, Fig. 7, [0017], [0036] discloses the dichroic mirrors formed as a mirror coating on a surface of the prism structure reflects 95% or more of the incident collimated red, green and blue light from the laser light sources that collimated by optical elements 208-212 which is within range of the claimed limitation. Examiner reads the reflected laser light from dichroic mirrors as second portion).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20070152129 A1).

Regarding claim 2, Li teaches the limitations of parent claim 1 except for “wherein the photodiode is positioned upstream of a collimating optic such that the photodiode is positioned between the laser assembly and the collimating optic”.  Li teaches all the essential elements of the claim including photodiode, collimating optic and laser assembly. However, Li’s arrangement in figure 2 shows an optical elements 208, 210 and 212 for collimating laser light is placed between the laser sources 202, 204 and 206 and photodiodes. One of ordinary skill in the art, before the effective filing date of the invention, would without a unique challenge place the optical elements 208, 210 and 212 right after the photodiodes and essentially achieve the same claimed function. The function of the collimating lens is well known in art which is to perform light collimation (light rays Parallelization). This can be performed in advanced at the light source module 10 or at a point before the dichroic mirrors 702/704 (i. e. beam combiner). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to positioned the photodiode upstream of a collimating optic such that the photodiode is positioned between the laser assembly and the collimating optic, since it has been In re Japikse, 86 USPQ 70.

Regarding claim 15, Li teaches the limitations of parent claim 11 except for “wherein the multi-section photodiode is positioned upstream of a collimating optic such that the multi-section photodiode is positioned between the laser assembly and the collimating optic”.  Li teaches all the essential elements of the claim including multi-section photodiode, collimating optic and laser assembly. However, Li’s arrangement in figure 2 shows an optical elements 208, 210 and 212 for collimating laser light is placed between the laser sources 202, 204 and 206 and multi-section photodiodes. One of ordinary skill in the art, before the effective filing date of the invention, would without a unique challenge place the optical elements 208, 210 and 212 right after the multi-section photodiodes and essentially achieve the same claimed function. The function of the collimating lens is well known in art which is to perform light collimation (light rays Parallelization). This can be performed in advanced at the light source module 10 or at a point before the dichroic mirrors 702/704 (i. e. beam combiner). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to positioned the photodiode upstream of a collimating optic such that the photodiode is positioned between the laser assembly and the collimating optic, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20070152129 A1) in view of Aleem et al. (US 20180149874 A1).

Regarding claim 3, Li teaches the limitations of parent claim 1. Li does not seem to explicitly teach wherein the laser assembly further includes an infrared laser.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate teaching of the Aleem’s infrared laser in laser assembly to laser scanning display device of Li in order to track eye or gaze direction of the user and projecting visible display content in the field of view of the eye of the user by the scanning laser projector in head-up display (Aleem, [0013], [0048], Abstract).

12.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20070152129 A1) in view of Holland et al. (US 20180180886 A1).

Regarding claim 4, Li teaches the limitations of parent claim 1. Li further teaches the laser light is projected on the photodiode (see Fig. 2, Fig. 7), except for claimed wherein a size of the laser light is within a range spanning 50 µm and 3 mm.
However, it has been known in the laser projection system to project the laser light on a surface with different size/radius/diameter of the laser spot. For example, Holland teaches the laser beam/light projected on the photodiode 485 and the spot size of the elliptical laser beam/light with a height of 200 .mu.m and a width of 100 .mu.m (Fig. 4, [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Holland’s teaching of spot size of the laser beam/light into laser beam/light projected by laser assembly in Li’s reference for determining the intensity/power of the laser light projected on the photodiode of display device. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used In re Aller, 105 USPQ 233.

Regarding claim 16, Li teaches the limitations of parent claim 11. Li further teaches the red, green and blue laser light from light sources received at multi-section photodiode (Fig. 2, Fig. 7, discloses the red, green and blue laser light is projected into the multi-section photodiode section as shown in figure 7), except claimed for sizes of the red laser light, the green laser light, and the blue laser light are within a range spanning 50 µm and 3 mm.
However, it has been known it the laser projection system to project the laser light on a surface with different size/radius/diameter of the laser spot. For example, Holland teaches the laser beam/light projected on the photodiode 485 and the spot size of the elliptical laser beam/light with a height of 200 .mu.m and a width of 100 .mu.m (Fig. 4, [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Holland’s teaching of spot size of the laser beam/light into laser beam/light projected by laser assembly in Li’s reference for determining the intensity/power of the laser light projected on the photodiode of display device. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the laser spot size projected on multi-section photodiode/photo-sensor in Mizuno’s reference within a range spanning 50 µm and 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno (US 20180131911 A1) discloses the general teachings of laser projection device for displaying image on projection surface using the laser assembly, collimator lens, beam combiner, mems unit, and adjusting the amount of projected light by dimming attenuator based on the light intensity detected by the photosensor (Fig. 2, Fig. 3). 
Luo et al. (US 9685757 B2) discloses the general teachings of reflective type photodiode (Figs. 6).
Takemoto (US 20170160544 A1) discloses the general teachings of the laser projection display apparatus in which photodiode is placed between the laser light source and beam splitter (see Fig. 3).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693